Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 1 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 2 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 3 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 4 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 5 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 6 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 7 of 15
Case 20-40228-KKS   Doc 4   Filed 05/29/20   Page 8 of 15
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 9 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                                Check No: 32989088
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                   Check Date: 04/10/2020

                                                                                                                Pay Period: 04/01/2020 - 04/07/2020


Clyde Swann Jr.                                                                                                                                       NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                       Department: 93V8UADEPT                                                              Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                 Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                               USD       $428.95
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                  Tax Withholding
 Description                   Rate     Hours       Units          Current      Hours    Units   Year-to-Date
                                                                  Earnings                                          Description         FL State             Federal

 Regular                      12.000     40.00       0.00           480.00        0.00   0.00             0.00      Marital Status      N/A                  Single
                                                                                                                    Allowance/Credit    0.00                 0.00
 [FL OT derived rate]         18.000      0.75       0.00               13.50     0.00   0.00             0.00
                                                                                                                    Addl. Income        0.00                 0.00
 Overtime                     0.000       0.00       0.00               0.00      4.25   0.00            76.50
                                                                                                                    Deductions                               0.00
 Regular                      0.000       0.00       0.00               0.00    272.50   0.00         3,270.00
                                                                                                                    Addl. Amt.          0.00                 0.00
 Gross Pay                               40.75       0.00           493.50      276.75   0.00        3,346.50

 Fed Taxable Gross                                                  493.50                           3,346.50
                                                                                                                    Company-Paid Benefits

 Taxes and Deductions                                                                                               Taxable Benefits               Current          Year-to-Date

                                                                                                                    Total Taxable                     0.00                 0.00
 Taxes                                           Current                                         Year-to-Date

 Fed Withholdng                                    26.81                                               175.35       Non-Taxable                    Current          Year-to-Date
                                                                                                                    Benefits
 Fed MED/EE                                          7.15                                               48.52
                                                                                                                    Total Non-Taxable                 0.00                  0.00
 Fed OASDI/EE                                      30.59                                               207.48
                                                                                                                    Total Benefits                    0.00                  0.00
 Total Taxes                                      64.55                                                431.35

 Before-Tax Deductions                           Current    Plan Year                            Year-to-Date
                                                                                                                    Time Off
 Total Before Tax                                   0.00         0.00                                   0.00
 Deductions
                                                                                                                    Description
 After-Tax Deductions                            Current                                         Year-to-Date       Start Balance
 Total After Tax Deductions                         0.00                                                0.00        +Earned
                                                                                                                    -Taken
 Total Deductions                                   0.00                                                0.00
                                                                                                                    +Adjustments
 Net Pay                                         428.95                                              2,915.15
                                                                                                                    End Balance



                                                                                                                    Direct Deposit

                                                                                                                    Account Type        Account No.            Deposit Amount

                                                                                                                    Checking            1361                             428.95

                                                                                                                    Total                                                428.95




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 10 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                                 Check No: 32958391
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                    Check Date: 04/03/2020

                                                                                                                 Pay Period: 03/25/2020 - 03/31/2020


Clyde Swann Jr.                                                                                                                                        NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                         Department: 93V8UADEPT                                                             Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                   Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                                    USD       $447.01
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                   Tax Withholding
 Description                   Rate     Hours       Units          Current       Hours    Units   Year-to-Date
                                                                  Earnings                                           Description         FL State             Federal

 Regular                      12.000     40.00       0.00           480.00         0.00   0.00             0.00      Marital Status      N/A                  Single
                                                                                                                     Allowance/Credit    0.00                 0.00
 [FL OT derived rate]         18.000      2.00       0.00               36.00      0.00   0.00             0.00
                                                                                                                     Addl. Income        0.00                 0.00
 Overtime                     0.000       0.00       0.00                0.00      3.50   0.00           63.00
                                                                                                                     Deductions                               0.00
 Regular                      0.000       0.00       0.00                0.00    232.50   0.00        2,790.00
                                                                                                                     Addl. Amt.          0.00                 0.00
 Gross Pay                               42.00       0.00               516.00   236.00   0.00        2,853.00

 Fed Taxable Gross                                                  516.00                            2,853.00
                                                                                                                     Company-Paid Benefits

 Taxes and Deductions                                                                                                Taxable Benefits               Current          Year-to-Date

                                                                                                                     Total Taxable                     0.00                 0.00
 Taxes                                           Current                                          Year-to-Date

 Fed Withholdng                                    29.51                                                148.54       Non-Taxable                    Current          Year-to-Date
                                                                                                                     Benefits
 Fed MED/EE                                         7.48                                                  41.37
                                                                                                                     Total Non-Taxable                 0.00                  0.00
 Fed OASDI/EE                                      32.00                                                176.89
                                                                                                                     Total Benefits                    0.00                  0.00
 Total Taxes                                      68.99                                                366.80

 Before-Tax Deductions                           Current    Plan Year                             Year-to-Date
                                                                                                                     Time Off
 Total Before Tax                                   0.00         0.00                                    0.00
 Deductions
                                                                                                                     Description
 After-Tax Deductions                            Current                                          Year-to-Date       Start Balance
 Total After Tax Deductions                         0.00                                                 0.00        +Earned
                                                                                                                     -Taken
 Total Deductions                                   0.00                                                 0.00
                                                                                                                     +Adjustments
 Net Pay                                          447.01                                             2,486.20
                                                                                                                     End Balance



                                                                                                                     Direct Deposit

                                                                                                                     Account Type        Account No.            Deposit Amount

                                                                                                                     Checking            1361                              447.01

                                                                                                                     Total                                                 447.01




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 11 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                                Check No: 32844246
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                   Check Date: 03/27/2020

                                                                                                                Pay Period: 03/18/2020 - 03/24/2020


Clyde Swann Jr.                                                                                                                                       NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                       Department: 93V8UADEPT                                                              Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                 Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                               USD           $439.79
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                  Tax Withholding
 Description                   Rate     Hours       Units          Current      Hours    Units   Year-to-Date
                                                                  Earnings                                          Description         FL State             Federal

 Regular                      12.000     40.00       0.00           480.00       0.00    0.00             0.00      Marital Status      N/A                  Single
                                                                                                                    Allowance/Credit    0.00                 0.00
 [FL OT derived rate]         18.000      1.50       0.00               27.00    0.00    0.00             0.00
                                                                                                                    Addl. Income        0.00                 0.00
 Overtime                     0.000       0.00       0.00               0.00      1.50   0.00            27.00
                                                                                                                    Deductions                               0.00
 Regular                      0.000       0.00       0.00               0.00    192.50   0.00         2,310.00
                                                                                                                    Addl. Amt.          0.00                 0.00
 Gross Pay                               41.50       0.00           507.00      194.00   0.00        2,337.00

 Fed Taxable Gross                                                  507.00                           2,337.00
                                                                                                                    Company-Paid Benefits

 Taxes and Deductions                                                                                               Taxable Benefits               Current          Year-to-Date

                                                                                                                    Total Taxable                     0.00                 0.00
 Taxes                                           Current                                         Year-to-Date

 Fed Withholdng                                    28.43                                                119.03      Non-Taxable                    Current          Year-to-Date
                                                                                                                    Benefits
 Fed MED/EE                                         7.35                                                33.89
                                                                                                                    Total Non-Taxable                 0.00                  0.00
 Fed OASDI/EE                                       31.43                                              144.89
                                                                                                                    Total Benefits                    0.00                  0.00
 Total Taxes                                       67.21                                               297.81

 Before-Tax Deductions                           Current    Plan Year                            Year-to-Date
                                                                                                                    Time Off
 Total Before Tax                                   0.00         0.00                                   0.00
 Deductions
                                                                                                                    Description
 After-Tax Deductions                            Current                                         Year-to-Date       Start Balance
 Total After Tax Deductions                         0.00                                                0.00        +Earned
                                                                                                                    -Taken
 Total Deductions                                   0.00                                                0.00
                                                                                                                    +Adjustments
 Net Pay                                          439.79                                             2,039.19
                                                                                                                    End Balance



                                                                                                                    Direct Deposit

                                                                                                                    Account Type        Account No.            Deposit Amount

                                                                                                                    Checking            1361                             439.79

                                                                                                                    Total                                                439.79




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 12 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                               Check No: 32811549
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                  Check Date: 03/20/2020

                                                                                                               Pay Period: 03/11/2020 - 03/17/2020


Clyde Swann Jr.                                                                                                                                      NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                      Department: 93V8UADEPT                                                              Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                              USD           $418.09
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                 Tax Withholding
 Description                   Rate     Hours       Units          Current     Hours    Units   Year-to-Date
                                                                  Earnings                                         Description         FL State             Federal

 Regular                      12.000     40.00       0.00           480.00      0.00    0.00             0.00      Marital Status      N/A                  Single
                                                                                                                   Allowance/Credit    0.00                 0.00
 Regular                      0.000       0.00       0.00               0.00   152.50   0.00         1,830.00
                                                                                                                   Addl. Income        0.00                 0.00
 Gross Pay                               40.00       0.00           480.00     152.50   0.00         1,830.00      Deductions                               0.00
 Fed Taxable Gross                                                  480.00                          1,830.00       Addl. Amt.          0.00                 0.00


 Taxes and Deductions                                                                                              Company-Paid Benefits
 Taxes                                           Current                                        Year-to-Date
                                                                                                                   Taxable Benefits               Current          Year-to-Date
 Fed Withholdng                                    25.19                                               90.60
                                                                                                                   Total Taxable                     0.00                 0.00
 Fed MED/EE                                         6.96                                               26.54
 Fed OASDI/EE                                      29.76                                               113.46      Non-Taxable                    Current          Year-to-Date
                                                                                                                   Benefits
 Total Taxes                                       61.91                                             230.60                                                                0.00
                                                                                                                   Total Non-Taxable                 0.00
 Before-Tax Deductions                           Current    Plan Year                           Year-to-Date       Total Benefits                    0.00                  0.00

 Total Before Tax                                   0.00         0.00                                  0.00
 Deductions
                                                                                                                   Time Off
 After-Tax Deductions                            Current                                        Year-to-Date

 Total After Tax Deductions                         0.00                                               0.00        Description

 Total Deductions                                   0.00                                               0.00        Start Balance
                                                                                                                   +Earned
 Net Pay                                          418.09                                            1,599.40
                                                                                                                   -Taken
                                                                                                                   +Adjustments
                                                                                                                   End Balance



                                                                                                                   Direct Deposit

                                                                                                                   Account Type        Account No.            Deposit Amount

                                                                                                                   Checking            1361                             418.09

                                                                                                                   Total                                                418.09




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 13 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                               Check No: 32767195
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                  Check Date: 03/13/2020

                                                                                                               Pay Period: 03/04/2020 - 03/10/2020


Clyde Swann Jr.                                                                                                                                      NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                      Department: 93V8UADEPT                                                              Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                              USD           $418.09
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                 Tax Withholding
 Description                   Rate     Hours       Units          Current     Hours    Units   Year-to-Date
                                                                  Earnings                                         Description         FL State             Federal

 Regular                      12.000     40.00       0.00           480.00      0.00    0.00             0.00      Marital Status      N/A                  Single
                                                                                                                   Allowance/Credit    0.00                 0.00
 Regular                      0.000       0.00       0.00               0.00   112.50   0.00         1,350.00
                                                                                                                   Addl. Income        0.00                 0.00
 Gross Pay                               40.00       0.00           480.00     112.50   0.00         1,350.00      Deductions                               0.00
 Fed Taxable Gross                                                  480.00                          1,350.00       Addl. Amt.          0.00                 0.00


 Taxes and Deductions                                                                                              Company-Paid Benefits
 Taxes                                           Current                                        Year-to-Date
                                                                                                                   Taxable Benefits               Current          Year-to-Date
 Fed Withholdng                                    25.19                                                65.41
                                                                                                                   Total Taxable                     0.00                 0.00
 Fed MED/EE                                         6.96                                                19.58
 Fed OASDI/EE                                      29.76                                               83.70       Non-Taxable                    Current          Year-to-Date
                                                                                                                   Benefits
 Total Taxes                                       61.91                                              168.69                                                               0.00
                                                                                                                   Total Non-Taxable                 0.00
 Before-Tax Deductions                           Current    Plan Year                           Year-to-Date       Total Benefits                    0.00                  0.00

 Total Before Tax                                   0.00         0.00                                   0.00
 Deductions
                                                                                                                   Time Off
 After-Tax Deductions                            Current                                        Year-to-Date

 Total After Tax Deductions                         0.00                                                0.00       Description

 Total Deductions                                   0.00                                                0.00       Start Balance
                                                                                                                   +Earned
 Net Pay                                          418.09                                              1,181.31
                                                                                                                   -Taken
                                                                                                                   +Adjustments
                                                                                                                   End Balance



                                                                                                                   Direct Deposit

                                                                                                                   Account Type        Account No.            Deposit Amount

                                                                                                                   Checking            1361                             418.09

                                                                                                                   Total                                                418.09




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 14 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                                Check No: 32666218
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                   Check Date: 03/06/2020

                                                                                                                Pay Period: 02/26/2020 - 03/03/2020


Clyde Swann Jr.                                                                                                                                       NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                        Department: 93V8UADEPT                                                             Net Pay
Tallahassee , FL 32305-            Location: Jim Bennetts Plumbing                  Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                               USD           $413.26
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                  Tax Withholding
 Description                   Rate     Hours       Units          Current       Hours   Units   Year-to-Date
                                                                  Earnings                                          Description         FL State             Federal

 Regular                      12.000     39.50       0.00               474.00    0.00   0.00             0.00      Marital Status      N/A                  Single
                                                                                                                    Allowance/Credit    0.00                 0.00
 Regular                      0.000       0.00       0.00                0.00    72.50   0.00          870.00
                                                                                                                    Addl. Income        0.00                 0.00
 Gross Pay                               39.50       0.00           474.00       72.50   0.00          870.00       Deductions                               0.00
 Fed Taxable Gross                                                  474.00                             870.00       Addl. Amt.          0.00                 0.00


 Taxes and Deductions                                                                                               Company-Paid Benefits
 Taxes                                           Current                                         Year-to-Date
                                                                                                                    Taxable Benefits               Current          Year-to-Date
 Fed Withholdng                                    24.47                                                40.22
                                                                                                                    Total Taxable                     0.00                 0.00
 Fed MED/EE                                         6.88                                                12.62
 Fed OASDI/EE                                      29.39                                                53.94       Non-Taxable                    Current          Year-to-Date
                                                                                                                    Benefits
 Total Taxes                                       60.74                                               106.78                                                               0.00
                                                                                                                    Total Non-Taxable                 0.00
 Before-Tax Deductions                           Current    Plan Year                            Year-to-Date       Total Benefits                    0.00                  0.00

 Total Before Tax                                   0.00         0.00                                   0.00
 Deductions
                                                                                                                    Time Off
 After-Tax Deductions                            Current                                         Year-to-Date

 Total After Tax Deductions                         0.00                                                0.00        Description

 Total Deductions                                   0.00                                                0.00        Start Balance
                                                                                                                    +Earned
 Net Pay                                          413.26                                              763.22
                                                                                                                    -Taken
                                                                                                                    +Adjustments
                                                                                                                    End Balance



                                                                                                                    Direct Deposit

                                                                                                                    Account Type        Account No.            Deposit Amount

                                                                                                                    Checking            1361                             413.26

                                                                                                                    Total                                                 413.26




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
                Case 20-40228-KKS Doc 4 Filed 05/29/20 Page 15 of 15
EARNINGS STATEMENT
                                        Jim Bennetts Plumbing Inc
                                                                                                              Check No: 4588552
                                        3407-1 Quick Drive
                                        Tallahassee, FL 32311                                                 Check Date: 02/28/2020

                                                                                                              Pay Period: 02/19/2020 - 02/25/2020


Clyde Swann Jr.                                                                                                                                     NON-NEGOTIABLE


2151 Natural Wells Drive           Employee ID : 00002583384                      Department: 93V8UADEPT                                                             Net Pay
Tallahassee, FL 32305              Location: Jim Bennetts Plumbing                Pay Rate: $12.00 Hourly
                                   Inc-HQ
                                                                                                                                             USD       $349.96
                                   Business Title: Inventory &
                                   Delivery Helper

 Hours and Earning                                                                                                Tax Withholding
 Description                   Rate     Hours       Units          Current     Hours   Units   Year-to-Date
                                                                  Earnings                                        Description         FL State             Federal

 Regular                      12.000     33.00       0.00           396.00      0.00   0.00             0.00      Marital Status      N/A                  Single
                                                                                                                  Allowance/Credit    0.00                 0.00
 Regular                      0.000       0.00       0.00               0.00   33.00   0.00          396.00
                                                                                                                  Addl. Income        0.00                 0.00
 Gross Pay                               33.00       0.00           396.00     33.00   0.00          396.00       Deductions                               0.00
 Fed Taxable Gross                                                  396.00                           396.00       Addl. Amt.          0.00                 0.00


 Taxes and Deductions                                                                                             Company-Paid Benefits
 Taxes                                           Current                                       Year-to-Date
                                                                                                                  Taxable Benefits               Current          Year-to-Date
 Fed Withholdng                                     15.75                                             15.75
                                                                                                                  Total Taxable                     0.00                 0.00
 Fed MED/EE                                         5.74                                               5.74
 Fed OASDI/EE                                      24.55                                              24.55       Non-Taxable                    Current          Year-to-Date
                                                                                                                  Benefits
 Total Taxes                                      46.04                                              46.04                                                                0.00
                                                                                                                  Total Non-Taxable                 0.00
 Before-Tax Deductions                           Current    Plan Year                          Year-to-Date       Total Benefits                    0.00                  0.00

 Total Before Tax                                   0.00         0.00                                 0.00
 Deductions
                                                                                                                  Time Off
 After-Tax Deductions                            Current                                       Year-to-Date

 Total After Tax Deductions                         0.00                                              0.00        Description

 Total Deductions                                   0.00                                              0.00        Start Balance
                                                                                                                  +Earned
 Net Pay                                         349.96                                             349.96
                                                                                                                  -Taken
                                                                                                                  +Adjustments
                                                                                                                  End Balance



                                                                                                                  Direct Deposit

                                                                                                                  Account Type        Account No.            Deposit Amount

                                                                                                                  Total                                                  0.00




         Page 1 of 1                       TriNet HR III, Inc., 1 Park Place, Suite 600, Dublin, CA 94568-7983
                                       For payroll inquiries contact the TriNet Solution Center at (800) 638-0461
